FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EUN YOUNG KIM,                                   No.   15-72118

              Petitioner,                        Agency No. A089-245-729

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS, III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

       Eun Young Kim, a native and citizen of South Korea, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying cancellation of removal. Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law

and constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      To the extent Kim challenges the BIA’s denial of her ineffective assistance

of counsel claim against the attorney who entered her pleadings, the BIA did not

err in concluding that she failed to show eligibility for adjustment of status. See id.

at 793-94 (to prevail on an ineffective assistance of counsel claim, a petitioner

must demonstrate prejudice); 8 U.S.C. § 1255(a) (2) (listing eligibility

requirements for adjustment of status).

      We lack jurisdiction to consider Kim’s unexhausted contentions that she was

eligible for cancellation of removal, that the IJ violated due process by allegedly

failing to inform her regarding eligibility for adjustment of status and exhibiting

bias towards her, and that translation problems led to a due process violation. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction

to consider legal claims not presented in an alien’s administrative proceedings

before the BIA). To the extent Kim contends attorneys Takeno and Egan provided

ineffective assistance of counsel, we also lack jurisdiction to review that

unexhausted contention. See id.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    15-72118